1    CURTIS J. BUSBY
     Nevada Bar No. 6581
2    BOWMAN AND BROOKE LLP
     2901 North Central Avenue, Suite 1600
3    Phoenix, Arizona 85012
     (602) 643-2300 (Telephone)
4    (602) 248-0947 (Facsimile)
     curtis.busby@bowmanandbrooke.com
5
     MARIO D. VALENCIA
6    Nevada Bar No. 6154
     ATTORNEY AT LAW, LLC
7    40 S. Stephanie St., Ste. 201
     Henderson, Nevada 89012
8    (702) 384-7494 (Telephone)
     (702) 384-7545 (Facsimile)
9    valencia.mario@gmail.com

10   Attorneys for Defendants Trench France, S.A.S. and Trench Limited

11

12                                 UNITED STATES DISTRICT COURT

13                                         DISTRICT OF NEVADA

14   NEVADA POWER COMPANY d/b/a NV Energy                    Case No. 2:19-cv-01252
     and SIERRA PACIFIC POWER COMPANY
15   d/b/a NV Energy,
                                                              STIPULATION TO EXTEND
16                          Plaintiffs,                       BRIEFING SCHEDULE RE TRENCH
                                                              FRANCE’S MOTION TO DISMISS
17   v.

18   TRENCH FRANCE, S.A.S. and TRENCH                                       ORDER
     LIMITED,
19
                            Defendants.
20

21           Defendant Trench France, S.A.S (“Trench France”) filed its Motion to Dismiss on December
22   12, 2019 (Doc. 28). Plaintiffs’ opposition is currently due on December 26, 2019 and Trench France’s
23   deadline to reply is currently January 3, 2020. Plaintiffs and Trench France, by and through their
24   respective counsel undersigned, hereby stipulate and respectfully request an order that Plaintiffs shall
25   have up to and including January 10, 2020 to file its opposition and Trench France shall have up to
26   and including January 24, 2020, to file its reply in support of its Motion to Dismiss.
27           Given the upcoming holidays and the complexity of the issues involved, all counsel request
28   additional time to prepare their briefing. This extension is made in good faith and not for purpose of

     21839119v1
1    delay.

2             DATED this 17th day of December, 2019.

3     SANTORO WHITMIRE                                 BOWMAN AND BROOKE LLP

4

5     By: /s/James E. Whitmire (with permission)       By: /s/Curtis J. Busby
           Nicholas J. Santoro                             Curtis J. Busby
6
           Nevada Bar No. 532                              Nevada Bar No. 6581
7          James E. Whitmire                               Suite 1600, Phoenix Plaza
           Nevada Bar No. 6533                             2901 North Central Avenue
8          SANTOR WHITMIRE                                 Phoenix, Arizona 85012-2736
           10100 West Charleston Blvd., Ste 250
9          Las Vegas, Nevada 89135                        Mario D. Valencia
                                                          Nevada Bar No. 6154
10
           Charles R. Messer                              Attorney at Law, LLC
11         CARLSON & MESSER LLP                           40 S. Stephanie St., Ste. 201
           5901 W. Century Blvd., Ste. 1200               Henderson, Nevada 89012
12         Los Angeles, California 90045
                                                          Attorneys for Defendants Trench France,
13         Attorneys for Plaintiffs                       S.A.A. and Trench Limited
14

15

16   IT IS SO ORDERED:

17            DATED:_____________________________

18
19                                       UNITED
                                         UNITED STATES
                                                 STATESDISTRICT
                                                         DISTRICT COURT
                                                                   JUDGEJUDGE
                                         Dated: December 18, 2019.
20

21

22

23

24

25

26
27

28

     21839119v1                                    2
